Citation Nr: 0700808	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDING OF FACT

The impairment from the veteran's PTSD most nearly 
approximates occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent, 
but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was informed of the 
assistance that VA would provide to obtain evidence on his 
behalf in a letter mailed in March 2003, prior to the initial 
adjudication of his claim.  In the statement of the case sent 
in April 2004, he was informed of the specific criteria for 
rating his PTSD.  In an October 2006 letter, he was informed 
of the evidence required to substantiate his claim, that he 
should submit all pertinent evidence in his possession, and 
that he should either submit or identify any other evidence 
supportive of his claim.  This letter also included notice 
concerning the effective-date element of his claim.  

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 30 percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms 
(e.g., depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned evaluation of 30 percent.  

In response to his claim for service connection, the veteran 
was afforded a VA fee-basis examination in May 2003.  At this 
examination, he was dysphoric and became tearful on a couple 
of occasions when talking about Vietnam.  He claimed to have 
auditory hallucinations in which he heard someone crying 
"help me."  Otherwise, his thought process was normal.  He 
was oriented, his insight was fair, and his concentration, 
memory and judgment were adequate.  The GAF score was 58.  
The examiner stated that the veteran's PTSD was moderate in 
degree and was manifested by nightmares, flashbacks, 
intrusive thoughts of Vietnam experiences, estrangement from 
society, increased survivor guilt, and problems with 
authority and people in general.   

In a June 2003 rating decision, the RO awarded the veteran 
service connection for post-traumatic stress disorder.  An 
evaluation of 30 percent was assigned, effective February 24, 
2003.

In July 2003, the veteran filed a notice of disagreement with 
the RO's June 2003 decision, contending that he disagreed 
with the 30 percent rating he was assigned because he was 
taking medication for the condition; he found himself to be 
increasingly withdrawn; his relationships with his family and 
friends had gotten worse; and he was spending most of his 
time alone or arguing.

In May 2004, the veteran filed a VA Form 9, substantive 
appeal with this Board, contending that he was continuing to 
experience problems related to his PTSD, including nightmares 
on a regular basis; social isolation; almost daily panic 
attacks; hypervigilance; and problems with relationships and 
on his job.

Outpatient treatment records from the VA Medical Center in 
Reno, California show that the veteran was provided 
medication for depression.  They also show that he was 
treated on several occasions for depression and PTSD, but for 
the most part do not provide detailed information concerning 
the manifestations of the veteran's PTSD.  A May 2004 
outpatient record does indicate that the veteran reported 
having fleeting suicidal thoughts but denied the intent or a 
plan to do so.  In addition, the veteran reported having 
difficulties with concentration and short-term memory, but 
the examiner noted that he remained alert, oriented and 
attentive throughout the entire interview.  The records also 
indicate that the veteran answered questions about early and 
recent history without difficulty and that his speech 
revealed no evidence of psychosis or formal thought disorder 
and he denied hallucinations or delusions.  The examiner also 
noted that the veteran's judgment and insight appeared good 
and his intelligence appeared in the normal range based on 
his use of vocabulary.  The veteran was assigned a GAF score 
of 70 at that time.

In December 2005, the veteran was afforded another VA fee-
basis psychiatric examination.  The examiner noted the 
veteran's report of a 35-year long sleeping problem, which 
included symptoms such as difficulty falling asleep, 
nightmares and need for medication in order to fall asleep.  
The veteran also reported that at that time, he was 
constantly experiencing nightmares; flashbacks of combat 
experiences; social avoidance; depressed mood and guilt and 
remorse over combat actions.  It was noted that the veteran 
had worked for 30 years as a mobile home services provider 
but stopped working 2 years ago due to a combination of 
mental and physical illnesses, to include multiple sclerosis.

On mental status examination, the veteran's orientation was 
within normal limits; his appearance and hygiene were 
appropriate; his behavior was appropriate; communication was 
within normal limits; speech was within normal limits; there 
were no delusions or hallucinations observed; and evidence of 
obsessional rituals was absent.  However, the veteran 
displayed an abnormal affect and mood, with impaired impulse 
control and unprovoked periods of irritability and periods of 
violence which negatively affected motivation and willingness 
to confront obstacles to functioning.  The examiner also 
noted that the veteran was experiencing panic attacks as 
often as four times per month, with each episode lasting for 
20 minutes.  During an attack, the veteran would experience 
extreme anxiety, vague disorientation and distortion of time 
and sense.  In addition, the examiner noted that the 
veteran's thought process was appropriate; abstract thinking 
was normal; memory was within normal limits; and suicidal 
ideation was absent.  However, the veteran's judgment was 
impaired and he did display evidence of homicidal ideation.

The examiner noted that the veteran's mood and social 
functioning appeared to be much better when not discussing 
combat experiences and assigned a GAF score of 60.  He 
commented that the veteran had difficulty establishing and 
maintaining effective work and social relationships because 
he is socially isolated except for contacts with his 
girlfriend and daughters and has been unable to maintain 
other friendships or work relationships.  He also indicated 
that the veteran had no difficulty understanding commands and 
appeared to pose no threat of persistent danger or injury to 
himself or others. 

The foregoing evidence demonstrates that the veteran's PTSD 
has been manifested by flashbacks, nightmares, fleeting 
suicidal ideation, impaired judgment, disturbances of 
motivation and mood, and difficulty maintaining effective 
social and occupational relationships.  In addition, the 
disorder has been productive of panic attacks, which the 
veteran stated in his VA Form 9 occurred almost daily, 
although the December 2005 examiner indicated that they 
occurred only as often as four times a month.  The record 
also indicates that the veteran maintained self employment 
for many years until retiring due to mental and physical 
problems.  The GAF scores provided on the fee-basis 
examinations are indicative of moderate impairment.  

In essence, the evidence shows that the veteran's PTSD has 
been productive of symptoms that fall in the 30 percent, 50 
percent, and 70 percent levels.  The symptoms themselves are 
not the determinative factor in the Board's determination.  
Rather, it is the resulting social and occupational 
impairment that is paramount.  In the Board's opinion, the 
resulting social and occupational impairment is most 
consistent with the reduced reliability and productivity 
required for a 50 percent rating.  Accordingly, a 50 percent 
rating , but not higher, is warranted throughout the initial 
rating period.  In determining that a rating in excess of 50 
percent is not in order, the Board notes that the GAF scores 
reported during the initial evaluation period do not support 
the presence of deficiencies in most areas.  Moreover, the 
record reflects that the veteran has maintained good 
relationships with his daughters and girlfriend.  In 
addition, he was able to maintain full time employment until 
his physical health was compromised by multiple sclerosis.  


ORDER

Entitlement to rating of 50 percent for PTSD is granted 
throughout the initial evaluation period, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


